         Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 1 of 7




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:

KOONTZ-WAGNER CUSTOM                        §                 Case No. 18-33815
CONTROL HOLDINGS LLC,                       §
                                            §                       Chapter 7
       Debtor                               §
                                            §
                                            §
RODNEY D. TOW, CHAPTER 7                    §
TRUSTEE                                     §
                                            §
       Plaintiff                            §                 Adversary No. 20-03265
                                            §
       v.                                   §
                                            §
TRI-STATE ELECTRICAL                        §
CONTRACTORS, INC.                           §
                                            §
       Defendant                            §

TRI-STATE ELECTRICAL CONTRACTORS, INC.’S ANSWER AND AFFIRMATIVE
            DEFENSES TO TRUSTEE’S ORIGINAL COMPLAINT

       Tri-State Electrical Contractors, Inc. (“Tri-State”), by and through its attorneys, answers

the Trustee’s Original Complaint to Avoid and Recover Transfers Pursuant to 11 U.S.C. §§547

and 550, and for Other Relief (the “Complaint”) as follows:

       1. Tri-State admits the jurisdictional averments contained in paragraph number one (1) of

the Complaint.

       2. Tri-State admits that this is a core proceeding as set forth in paragraph number two (2)

of the Complaint.

       3. Tri-State admits that the venue of this case is properly in this district as stated in

paragraph number three (3) of the Complaint.

       4. Paragraph number four (4) of the Complaint requires no response by Tri-State.
         Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 2 of 7




       5. Paragraph number five (5) of the Complaint requires no response by Tri-State.

       6. Tri-State admits the averments contained in paragraph number six (6) of the Complaint.

       7. Tri-State admits the averments contained in paragraph number seven (7) of the

Complaint.

       8.    Tri-State admits the averments contained in paragraph number eight (8) of the

Complaint.

       9.    Tri-State admits the averments contained in paragraph number nine (9) of the

Complaint.

       10. Tri-State admits the averments contained in paragraph number ten (10) of the

Complaint.

       11. Tri-State admits the averments contained in paragraph number eleven (11) of the

Complaint.

       12. Paragraph number twelve (12) of the Complaint requires no response by Tri-State.

       13. Tri-State admits that it received money from the Debtor during the ninety (90) days

preceding the date of the petition. Tri-State admits that there is attached to the Complaint an

Exhibit A which purports to track payments sent to Tri-State during the Preference Period. Tri-

State is without knowledge or information sufficient to form a belief as to the truth of the remaining

averments in paragraph number thirteen (13) of the Complaint, and is without sufficient knowledge

or information to admit or deny the validity of the information contained in Exhibit A attached to

the Complaint.

       14. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number fourteen (14) of the Complaint inasmuch as it does not know

the ownership of the account from which the money was transferred.
        Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 3 of 7




       15. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number fifteen (15) of the Complaint.

       16. Tri-State admits that it received money from the Debtor during the Preference Period

(as that term is defined in the Complaint). Tri-State is without knowledge or information sufficient

to form a belief as to the truth of the remaining averments in paragraph number sixteen (16) of the

Complaint.

       17. Tri-State admits that it was a creditor of the Debtor prior to the time each of the

purported Transfers (as defined in the Complaint) were made. Tri-State is without knowledge or

information sufficient to form a belief as to the truth of the remaining averments in paragraph

number seventeen (17) of the Complaint.

       18. Tri-State admits that it received money during the Preference Period (as that term is

defined in the Complaint) from the Debtor in payment for services provided.

       19. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number nineteen (19) of the Complaint.

       20. The averments contained in paragraph twenty (20) of the Complaint are a recital of 11

U.S.C. §547 (f) which require no response by Tri-State.

       21.   Tri-State admits the averments contained in paragraph twenty-one (21) of the

Complaint.

       22. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number twenty-two (22) of the Complaint.

       23. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number twenty-three (23) of the Complaint.
           Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 4 of 7




          24. The averments contained in paragraph number twenty-four (24) of the Complaint are

denied.

          25. Paragraph number twenty-five (25) of the Complaint require no response by Tri-State.

          26. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number twenty-six (26) of the Complaint.

          27. The averments contained in paragraph twenty-seven (27) of the Complaint are a recital

of 11 U.S.C. §550 which require no response by Tri-State.

          28. Paragraph number twenty-eight (28) of the Complaint require no response by Tri-State.

          29. Tri-State is without knowledge or information sufficient to form a belief as to the truth

of the averments in paragraph number twenty-nine (29) of the Complaint.

          30. The averments contained in paragraph number thirty (30) are admitted.

          31. The averments contained in paragraph number thirty-one (31) of the Complaint are a

recital of 11 U.S.C. §502 (d) which require no response by Tri-State.

          32. The averments contained in paragraph number thirty-two (32) of the Complaint are

denied.

          33. All averments in the Complaint not admitted are denied.

                                      First Affirmative Defense

          34. The Trustee may not avoid the transfers referenced in the Adversary Complaint

pursuant to 11 U.S.C. §547 because the Transfers were intended by the Debtor and the Defendant

to be a contemporaneous exchange for new value given to the Debtor and it was in fact a

substantially contemporaneous exchange.
         Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 5 of 7




                                   Second Affirmative Defense

       35. The Trustee may not avoid the Transfers reference in the Adversary Complaint

pursuant to 11 U.S.C. §547 because the Transfers were in payment of a debt incurred by the Debtor

in the ordinary course of business or financial affairs of the Debtor and the Defendant and the

Transfers were made in the ordinary course of business or financial affairs of the Debtor and the

Defendant; or were made according to ordinary business terms.

       Wherefore, premises considered, Defendant requests that this Adversary Proceeding be

dismissed in its entirety with costs adjudged against the Plaintiff.



       DATED: August 28, 2020
Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 6 of 7




                      Respectfully submitted,

                      SAMPLES, JENNINGS, CLEM & FIELDS, PLLC

                      By: /s/ Jim Fields
                      James A. Fields, BPR#11484
                      130 Jordan Drive
                      Chattanooga, TN 37421
                      (423) 892-2006 ext. 4 (telephone)
                      (423) 892-1919 (fax)
                      jfields@sampleslaw.com (email)


                      -and-

                      HOFFMAN & SAWERIS, P.C.

                      By:/s/ Alan Brian Saweris_________________
                           Alan Brian Saweris
                           State Bar No. 24075022
                           S.D. Bar Number: 1850547
                           Matthew Hoffman
                           State Bar No. 09779500
                           S.D. Bar No. 3454
                           Hoffman & Saweris, p.c.
                           2777 Allen Parkway, Suite 1000
                           Houston, Texas 77019
                            (713) 654-9990 (Telephone)
                            (866) 654-0038 (Facsimile)

                      ATTORNEYS FOR TRI-STATE ELECTRICAL CONTRACTORS,
                      INC.
        Case 20-03265 Document 15 Filed in TXSB on 08/28/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 28th day of August 2020, a true and correct
copy of the foregoing Answer and Affirmative Defenses was served upon the following persons
via ECF/CM or by U.S. Mail, postage paid to the address set forth below:

Rodney D. Tow, Chapter 7 Trustee
c/o R. J. Shannon, Esq.
Barron & Newburger, PC.
7320 N. MoPac Expy
Greyston II Suite 400
Austin, TX 78731

and

Rodney D. Tow, Chapter 7 Trustee
1122 Highborne Cay Court
Texas City, Texas 77590
rtow@rtowtrustee.com

                                                           /s/ James A. Fields______________
                                                           James A. Fields
